Citation Nr: 1236604	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-12 165	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability (to include arthritis and residuals of a torn rotator cuff).

2.  Entitlement to service connection for arthritis of the left hand.

3.  Entitlement to service connection for arthritis of the right hand.
 
4.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

6.  Entitlement to service connection for type II diabetes mellitus.

7.  Whether new and material evidence has been received to reopen a claim for service connection for tendonitis of the right shoulder.

8.  Entitlement to service connection for a disorder of the right shoulder other than tendonitis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1984 to February 1987, April 1987 to March 1990, and July 1991 to February 1992.  The Veteran also served in the U.S. Army Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that was issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which service connection was denied for the issues one through seven listed on the Title page of this decision.  The Board notes, however, that it has added an additional issue, entitlement to service connection for any disorder of the right shoulder other than tendonitis.  This is done because the Veteran's claim filed in December 2007 was for arthritis.  In the rating decision, however, the RO characterized the issue as one to reopen a claim for service connection for tendonitis of the right shoulder (now claimed as arthritis).  Pursuant to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), a claim is not based upon the same factual basis if it is based upon a different but properly diagnosed disease or injury.  Rather it is a separate and distinct claim that must be considered independently from the prior claimed disease or injury.  As the condition claimed was arthritis, not tendonitis, the Board finds that the claim for arthritis submitted in December 2007 is a separate and distinct claim that must be considered independently from the prior claim for service connection for tendonitis of the right shoulder.  However, as the Veteran has also submitted separately claims relating to the right hand and wrist and is already service-connected for a right elbow disability, the Board limits this new issue to the right shoulder.

The Board further notes that the RO has characterized the issue of service connection for left shoulder disability as including entitlement to a temporary total evaluation for convalescence from surgery.  The Board finds, however, that consideration of a temporary total evaluation for convalescence from surgery is premature as service connection has not been established for any of the Veteran's claimed left shoulder disorders (i.e., arthritis or residuals of torn rotator cuff).  


REMAND

The Board finds that remand of the Veteran's claims is necessary to ensure compliance with VA's duties to notify and assist the Veteran.

The Board notes that, at the RO hearing held in August 2009, the Veteran testified that he believes (and has been told by his doctors) that his multiple claimed conditions involving the bilateral upper extremities are secondary to his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  The Board finds that this testimony raises secondary service connection as a theory of entitlement for the Veteran's claimed upper extremities conditions; however, the RO has not provided notice to the Veteran on how to establish secondary service connection nor has it developed and adjudicated such a claim.  Consequently, remand is necessary for appropriate notice, development and adjudication of the Veteran's claims based upon secondary service connection as the theory of entitlement.

The Board notes that the available medical evidence demonstrates that the Veteran was diagnosed to have bilateral carpal tunnel syndrome by electromyography/nerve conduction velocity studies in March 2004 and he underwent bilateral carpal tunnel release surgery in May 2006.  

The available medical evidence also shows that the Veteran complained of left shoulder stiffness (along with neck stiffness) initially in July 1993 (see VA record) but physical examination did not show any objective findings of a left shoulder disorder (X-ray of the left shoulder was normal); and, thus, the impression was musculoskeletal pain.  Private medical treatment records show he also had complaints relating to the left upper extremity and shoulder in November 1999 and February 2001.  The resulting impressions were left elbow pain and trapezius pain, respectively.  On September 1, 2007, the Veteran was seen at the VA Medical Center's emergency room with complaints of left arm pain for one week; however, the assessment was left elbow arthralgia.  He was again seen at VA in the Primary Care Clinic later that month.  The nurse's note shows he complained of a dull ache in the left arm for one month with a burning sensation to the left arm that radiated to the fingers.  The physician's note, however, indicates the Veteran presented with left shoulder pain that shoots down his arm described as a deep ache with a burning sensation.  He denied any specific injury.  A magnetic resonance imaging (MRI) study conducted in October 2007 demonstrated a near full thickness tear of the middle supraspinatus at its attachment to the greater tuberosity; an area of increased signal intensity at the myotendinous junction of the infraspinatus that may represent an old muscle strain with edema; mild tendinosis of the subscapularis tendon without definite tear; degenerative fraying of the superior labrum and rounded appears of the posterior labrum; degenerative changes of the acromioclavicular joint without inferior osteophyte formation; and the lateral end of clavicle abuts the superior supraspinatus muscle margin.  In June 2008, the Veteran underwent arthroscopic surgery with repair of the torn rotator cuff, excision of the distal clavicle, and acromioplasty.  Subsequent treatment records show the Veteran had a difficult time recuperating from his surgery but a February 2010 Primary Care Clinic note indicates the Veteran denied having any pain in his left shoulder.

The Board further notes that the VA treatment records contain an X-ray report of the left hand dated in September 2007 that showed the Veteran has mild degenerative changes of the interphalangeal joints and a questionable small erosion distally of the first metacarpal.  There is no medical evidence, however, to demonstrate that the Veteran has arthritis of the right hand.

Finally, as for the right shoulder, there is no current medical evidence to demonstrate the Veteran is diagnosed as having any disorder of the right shoulder.  The claims file does contain a VA examination report dated in July 1992 that shows that the examiner diagnosed the Veteran with chronic tendonitis of the right shoulder.  The only other medical evidence relating to the right shoulder is a January 1992 VA treatment note that shows the muscles were tender along the right medial scapular area but there was full range of motion of the right shoulder.  The assessment was musculoskeletal pain.

Based upon the Veteran's testimony at the August 2009 RO hearing, the Board finds that a VA examination is necessary in order to determine the exact nature of all disorders involving the Veteran's upper extremities, especially those involving the hands, the wrists, and the shoulders, and to obtain medical opinions as to the etiology of any disorders found on examination.

As previously indicated, the Veteran's December 2007 claim was for service connection for arthritis of the right arm; however, the RO adjudicated this claim as one to reopen a claim for service connection for tendonitis of the right shoulder.  The RO issued two notices to the Veteran, in March and May of 2008, that addressed the issue of service connection for arthritis of the right arm.  Those notices did not, however, address the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), as to notice on reopening a claim for service connection for tendonitis of the right shoulder.  As service connection for tendonitis of the right shoulder had previously been denied in a July 1994 rating decision, which the Veteran did not appeal, and no Kent notice was provided prior to the July 2008 rating decision, such notice defect must be cured before the Board can adjudicate the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording a claimant with appropriate notice and subsequent adjudication of the claim).  

The Veteran claims that the onset of his type II diabetes mellitus was in August 2002 while he was on active duty for training (ACDUTRA).  He also claims that he was discharged from and/or barred from reenlistment with the National Guard because of his diabetes.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (IADT) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309. 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or IADT.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

The Board notes that the RO has not tried to verify whether the Veteran was in fact on ACDUTRA in August 2002 much less requested information as to any other periods of ACDUTRA or IADT.  Nor has it requested the Veteran's service treatment records for his period(s) of reserve service (although there are a few records that were associated with the claims file in March 2004).  Furthermore, the evidence of record (NGB Form 22 for period of February 1999 through February 2003 and Order dated March 10, 2003) does not demonstrate that the Veteran was either discharged from or barred from reenlistment in the National Guard in February 2003 due to disability.  On remand, efforts should be made to obtain a full copy of the Veteran's service personnel and treatment records relating to his National Guard service from the Indiana Adjutant General's Office to include verification of the period's of ACDUTRA and IADT the Veteran served.  If records obtained from the Indiana Adjutant General's Office do not verify that the Veteran was serving on ACDUTRA in August 2002 when he claims his type II diabetes mellitus had its onset, the Veteran's pay records may be of assistance in verifying his service at or around that time and, thus, should be obtained.

Furthermore, the Board finds that a VA examination is to determine the nature and etiology of the Veteran's type II diabetes mellitus to include a medical opinion as to the onset of the Veteran's type II diabetes mellitus.  In other words, a medical opinion is needed to determine whether the Veteran's type II diabetes mellitus is related to any period of active duty (to include whether it manifested within one year after discharge from a period of active duty) or whether it had its onset during a period of ACDUTRA or preexisted a period of ACDUTRA and whether it was aggravated thereby.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is compliant with the current notice requirements relative to the application to reopen the previously denied claim of service connection for tendonitis of the right shoulder.

2.  Provide the Veteran with notice that is compliant with the current notice requirements on how to establish entitlement to secondary service connection on the claims for service connection for left shoulder disability, arthritis of the hands, carpal tunnel syndrome, and any disorder (other than tendonitis) of the right shoulder.

3.  Contact the Indiana Adjutant General's Office, or any other appropriate agency (to include each reserve component unit in which the Veteran served), and request a complete copy of the Veteran's service records (both personnel and treatment) for his periods of reserve component service between 1993 and 2003.  The agency of original jurisdiction (AOJ) should also seek verification of the dates that the Veteran performed ACDUTRA or IADT.  If records are unavailable from any source, a negative reply is requested.


4.  If information obtained does not verify he was on ACUDUTRA in August 2002 (when he claims his type II diabetes mellitus had its onset), contact the Defense Finance and Accounting System (DFAS) and request that it provide payroll records for the Veteran from July through September of 2002.  If records are unavailable, a negative reply is requested.

5.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency (including the "US CON GP/REINF/ARPERCEN ST. LOUIS, MO.), and request the Veteran's service treatment records for the period of his active duty from March 1984 to February 1987.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  

6.  If, after a reasonable search, any of the above-requested service records are not available, then the Veteran should be appropriately notified of such and given opportunity to obtain the records.

7.  After all additional attainable evidence has been associated with the Veteran's claims file, schedule the Veteran for the following VA examinations.  The claims file should be provided to each examiner.

Examination of the Joints of the Bilateral Upper Extremities- All necessary diagnostic tests and/or studies should be accomplished.  After reviewing the claims file (to include any computerized VA medical records) and examining the Veteran, the examiner should provide diagnoses of all identified current disorders involving the shoulders, hands and wrists.  It should be specifically noted whether he has arthritis of the hands or shoulders and carpal tunnel syndrome, or residuals thereof, of the wrists.

If the examiner finds the Veteran has any current disorders involving the joints of the upper extremities, then for each disorder diagnosed, the following questions should be answered:

a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the current disorder is related to any injury or disease incurred in service (including due to heavy lifting as a combat engineer from 1987 to 1990 as testified to by the Veteran at his August 2009 RO hearing)?

b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that each current disorder is caused by or made chronically worse by the Veteran's service-connected lateral epicondylitis of the right elbow status post two surgeries?

Examination for Type II Diabetes Mellitus - After reviewing the claims file and examining the Veteran, the examiner should answer the following: 

a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus is related to any injury or disease incurred during a period of active duty (i.e., from March 1984 to February 1987, April 1987 to March 1990 and July 1991 to February 1992) or manifested to a compensable degree within one year of discharge from any period of active duty?

b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's type II diabetes mellitus had its onset during a period of ACDUTRA, specifically one in August 2002 (if such period of ACDUTRA has been verified)?  

c)  If the above answer is negative, based on a review of the records, did the Veteran's type II diabetes mellitus pre-exist his entry into ACDUTRA in August 2002? 

d)  If so, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing type II diabetes mellitus underwent a permanent worsening during his period of ACDUTRA in August 2002 (i.e., did it undergo an increase in severity beyond the natural progress of the disease)? 

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  This includes consideration the Veteran's lay statements, if any, as to the onset and continuity of symptoms for each claims disorder (especially as to what he testified to at the August 2009 RO hearing).  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

